         Case 1:20-cv-00457-ADA Document 56 Filed 01/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


INTELLECTUAL VENTURES II LLC,                     §
           Plaintiff                              §
                                                  §    A-20-CV-00457-ADA
-v-                                               §
                                                  §
VMWARE INC.,                                      §
                     Defendant                    §


                         ORDER TO PAY TECHNICAL ADVISOR

       The Court previously appointed Dr. Joshua J. Yi to serve as a technical advisor on this

case. The Court has reviewed Dr. Yi’s invoice for services through December 31, 2020 and finds

the requested amount ($31,275.00) to be reasonable and necessary. As such, the Court ORDERS

payment to be promptly made as follows:

       Plaintiffs:            $15,637.50
       Defendant:             $15,637.50

Dr. Yi will separately provide deposit instructions.



SIGNED this 1st day of January, 2021.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
